Case: 19-10801     Document: 00515617765         Page: 1     Date Filed: 10/27/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                October 27, 2020
                                  No. 19-10801                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Phillip Robinette,

                                                           Petitioner—Appellant,

                                       versus

   Eric Wilson, Warden, Federal Medical Center Fort
   Worth,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-561


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Phillip Robinette, former federal prisoner # 26845-077, pleaded guilty
   to one count of conspiracy to distribute or possess with intent to distribute
   methamphetamine and Gamma Hydroxybutrate (GHB) and was sentenced



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10801     Document: 00515617765           Page: 2   Date Filed: 10/27/2020




                                    No. 19-10801


   to 240 months in prison. He appeals the dismissal of his 28 U.S.C. § 2241
   petition on jurisdictional grounds. We review the dismissal de novo. Jeffers
   v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001).
          Robinette’s § 2241 petition asserts claims concerning the validity and
   legality of his conviction. A prisoner may use § 2241 to attack his conviction
   and sentence if the remedy under 28 U.S.C. § 2255 is inadequate or
   ineffective to challenge the legality of his detention. § 2255(e). A § 2241
   petition cannot be used as a substitute for a § 2255 motion; Robinette must
   show the inadequacy or ineffectiveness of a § 2255 motion by satisfying the
   savings clause of § 2255. See § 2255(e); Jeffers, 253 F.3d at 830; Reyes-
   Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Under that
   clause, he must demonstrate that his petition raises a claim based on a
   retroactively applicable Supreme Court decision that establishes that he may
   have been convicted of a nonexistent offense and that the claim was
   foreclosed when it should have been presented in his trial, direct appeal, or
   original § 2255 motion. See Reyes-Requena, 243 F.3d at 904.
          Robinette’s contention that the savings clause of § 2255(e) is available
   to him because his challenges to the judgment of conviction have not been
   reviewed previously on the merits is unavailing. See Jeffers, 253 F.3d at 830;
   Kinder v. Purdy, 222 F.3d 209, 213 (5th Cir. 2000). Also, to the extent he
   argues that the actual innocence standard is an exception to the savings
   clause, he has not established that actual innocence provides a gateway for
   review of claims raised in a § 2241 petition. See McQuiggin v. Perkins, 569
   U.S. 383, 386 (2013); Schlup v. Delo, 513 U.S. 298, 315 (1995). He otherwise
   has not asserted or shown that he relies on a retroactively applicable Supreme
   Court decision establishing that he may have been convicted of a nonexistent
   offense. See Reyes-Requena, 243 F.3d at 904.




                                         2
Case: 19-10801    Document: 00515617765           Page: 3    Date Filed: 10/27/2020




                                   No. 19-10801


         Thus, the district court did not err in concluding that § 2241 relief was
   unavailable. See Jeffers, 253 F.3d at 830-31. Accordingly, the judgment of
   the district court is AFFIRMED.




                                         3